Citation Nr: 0807458	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. What evaluation is warranted from January 31, 2001 for 
hepatitis C?

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to May 6, 2003.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.  There is additional verified service for a 
total of nine months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board notes that the veteran's original claims were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per  Board decisions 
dated February 2007 and December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A July 2002 rating decision granted entitlement to service 
connection for Hepatitis C, and assigned a noncompensable 
disability rating effective January 31, 2001.  A November 
2002 rating decision granted a 10 percent rating for 
Hepatitis C, effective September 5, 2002.  The veteran 
asserts that his Hepatitis C warrants a higher rating.  

As noted above, the veteran's appeal was remanded for further 
development per a December 2007 remand.  Unfortunately, it 
appears that none of the requested development was completed 
prior to the recertification of the veteran's appeal to the 
Board in February 2008.  A remand confers, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, 
remand is mandatory.  Id.

An August 2003 VA examination for Hepatitis C noted that the 
veteran complained of fatigue and occasional nausea related 
to medications.  It was further noted that the veteran was 
being treated at the VA with ribavirin as well as PEG-
interferon.  The examination report, however, is insufficient 
for rating purposes as it did not address the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7354.  
Specifically, the examiner did not address whether the 
veteran experienced daily fatigue, malaise, and anorexia 
(without weight loss of hepatomegaly), required dietary 
restriction, or incapacitating episodes lasting at least two 
weeks.  

Furthermore, while the veteran has been afforded VA 
examinations for his Hepatitis C, the Board notes that the 
veteran's Hepatitis C has not been thoroughly evaluated since 
his August 2003 VA examination.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the instant 
case, the veteran's last VA examination was in August 2003 - 
too old to depict the veteran's current disability.  
Additionally, there may be additional relevant VA treatment 
reports that are not of record.  So the Board believes the 
veteran should undergo additional VA examinations in order to 
better assess the severity, symptomatology, and 
manifestations of his service- connected Hepatitis C.  See 38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health- care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

The claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders prior to May 6, 2003, is deferred pending the 
completion of the foregoing development.  In this regard, the 
Board acknowledges that the appellant is currently in receipt 
of a 100 percent schedular rating for his service connected 
post traumatic stress disorder effective from May 6, 2003.  
Further, the Board acknowledges that the appellant did not 
file his claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders prior to June 2003.  Under the provisions 
of 38 C.F.R. §3.400(o)(2) (2007), however, an increased 
rating, to include a total disability evaluation based on 
individual unemployability due to service connected 
disorders, may be awarded prior to the date of claim if the 
increase in disability transpired during the year prior to 
the date of claim.  Hence, the total rating assigned the 
veteran's post traumatic stress disorder does not moot out 
the claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.     

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his Hepatitis C after August 
2003.  If treatment records are 
identified, the RO should take the 
necessary steps to obtain them, and 
associate them with the claims file.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records, if 
applicable, would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, schedule the veteran for 
a VA examination to ascertain the 
severity and manifestations of his 
service-connected Hepatitis C, in 
accordance with the applicable rating 
criteria.  The claims file must be made 
available to and reviewed by the examiner 
in connection with his evaluation report.  
Conduct all testing and evaluation needed 
to make this determination.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected Hepatitis C.  Please 
also discuss the rationale of all 
opinions provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review any 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues, on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA and the holding in 
Fenderson.  If the appeal is denied in 
any part, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



